Citation Nr: 1315013	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  07-24 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1972 to April 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran filed his original claim to service connect PTSD in February 2000. This claim was denied in August 2000, and the Veteran did not appeal. Although he requested that the claim be reopened in March 2003 and reopening was denied in July 2003, the Veteran's submissions indicated that he had been diagnosed with bipolar disorder, anxiety, depression and substance-abuse related mental disorders.  

In November 2011, the Board recharacterized the Veteran's claim by broadening the issue to whether the Veteran is entitled to service connection for an acquired psychiatric disorder, including PTSD, depression, and bipolar disorder, pursuant to the holding in Clemons v. Shinseki, 23 Vet.App. 1 (2009) (holding claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts, which include claimant's description of history and symptoms, and VA should construe claim for service connection based on reasonable expectations of non-expert claimant). Additionally, although the PTSD claim was previously denied and not appealed, which would require the submission of new and material evidence, the Board further recharacterized the issue in determining that the matter shall be considered de novo, in light of the holding in Clemons, and relieving the Veteran of the predicate obligation to submit new and material evidence in order to receive a VA examination and have the merits of his claim reviewed. Accordingly, all of the evidence of record will be considered in this decision. The claim to service connect an acquired psychiatric disorder was remanded for further development, including the provision of a VA examination. The matter has now returned to the Board for further review.
 
The Veteran was scheduled for a hearing before a Veterans Law Judge (VLJ) in May 2009. He failed to report for this hearing and has provided no explanation, nor has he requested that it be rescheduled. His hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2012).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The  issues of entitlement to service connection for osteoarthritis, osteoporosis, hepatitis C, hip replacement, a heart condition, and blurring vision have been raised by the record, but have not been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ). See Statement dated April 20, 2004. Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the RO for appropriate action. If the Veteran desires to pursue these claims, he should also contact the RO.  


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran has a diagnosis of PTSD that is related to any incident of active military service. 

2. A preponderance of the evidence is against a finding that the Veteran's other diagnosed acquired psychiatric disorders manifested during active duty, or within the first year following separation, or are related to active duty military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, depression, and bipolar disorder, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.310 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has essentially contended that he has various mental and substance-abuse disorders that were caused by in-service racially-based incidents, pain from non-service-connected injuries and generalized difficulties of his military service. The Board has examined the entirety of the claims folder in light of the law and the Veteran's contentions and finds the preponderance of the evidence is against a grant of service connection of any mental disorder on any of the raised or inferred theories of entitlement. The claim will therefore be denied.

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2002). The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274 at 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to"). Citing to its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis. See id. at 1316. 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465 (1994). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on compensation claims is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. 
See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). 

Prior to the Board's recharacterization of the Veteran's claim, he was provided with VCAA notice pertaining to PTSD in April 2003, September 2003, and July 2004. These letters informed him of his and VA's respective duties for obtaining evidence, and were provided prior to adjudications by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004). A January 2011 VCAA notice, sent in accordance with the Board's remand, explained the evidence necessary to substantiate the Veteran's claim of service connection for an acquired psychiatric disability, which was readjudicated by RO in April 2012. Id. The Veteran was advised in this notice of the manner in which effective dates and disability ratings are assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has a duty to assist in the development of the claim. This duty includes assisting in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained his service treatment records (STRs) and post-service VA and private treatment records. VA's duty to assist includes providing a VA examination and opinion where there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service," but there is "insufficient competent medical evidence on file for the Secretary to make a decision on the claim." See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

On de novo review of the entirety of the file, the Board notes that VA examinations were conducted in December 1999, May 2000, October 2004, February 2011, and November 2011. Although the first four VA examinations focused solely on PTSD,  the November 2011 examination report is adequate for adjudicatory purposes, because the examiner fully reviewed the Veteran's case file, elicited his personal history, and directly addressed the Veteran's contentions.

The RO/AMC complied with the Board's January 2011 remand directives. Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The RO/AMC provided VCAA notification regarding the recharacterized claim for service connection, scheduled an appropriate VA examination, obtained updated VA and private treatment records, obtained records from the Social Security Administration (SSA), and readjudicated the claim as necessary.  

Accordingly, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of this claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


The Merits of the Claim

The Veteran asserts that he developed PTSD as a result of traumatic events in service, or the pain of injuries sustained both in and after service, or traumatic events after service, which he also indicates caused other acquired psychiatric disorders, including bipolar disorder and depression. Based on the Court's holding in Clemons, the Board has construed this claim to include all diagnosed acquired psychiatric disorders. 

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306. 
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110 (2002). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302   (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). The Court of Appeals for the Federal Circuit recently held that continuity of symptomatology may only be used to establish service connection for the disorders listed as "chronic" under 38 C.F.R. § 3.309. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Psychoses is among the disorders that are considered chronic. 

Additionally, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if psychoses became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. Such a presumption would be rebuttable, however, by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Although the Veteran was treated for various substance abuse related symptoms prior to the February 2000 receipt of his claim, the Veteran has not alleged, and the evidence does not support, that he had an acquired psychiatric disorder since service, or within the first year following separation from service. Significantly as it bears upon treatment for PTSD, the Veteran reported in a February 1979 application for non-service-connected pension benefits that he had sustained shotgun wounds and stab wounds after service. In June 1988, he sought service connection for alcohol and drug abuse, and the claim was denied in August 1988 after he failed to report for a VA examination.

The Veteran has consistently asserted that he was diagnosed with PTSD in 2000. See, e.g., Statement dated April 11, 2000. Further, the earliest medical record in the file that documents a psychiatric disorder is dated in 1999, although with no accompanying evaluation, but a SSA decision from July 2000 discusses mental health evaluations dating back to 1986.

In addition to those criteria listed above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), which requires that it be diagnosed pursuant to the American Psychiatric Association  Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders. 

DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror. 

Despite being requested to provide specific information as to a claimed in-service stressor that could be evaluated to determine whether he had PTSD (the predicate for consideration of a grant of service connection), the Veteran has not reported such a stressor. Generally, the occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination. 
See Zarycki v. Brown, 6 Vet.App. 91, 97-98 (1993). The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in combat with the enemy, as established by recognized military combat citations or other official records. If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor and his testimony must be corroborated by credible supporting evidence. See Cohen v. Brown, 10 Vet.App. 128 (1997); Moreau v. Brown, 9 Vet.App. 389 (1996). 

The Court has held that credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence. See Moreau v. Brown, 9 Vet.App. 389, 396 (1996). However, the Court subsequently held that its prior categorical statements that after-the-fact medical nexus evidence may not be the basis for corroborating a non-combat stressor are "not operative" in cases for service connection for PTSD based on personal assault. See Patton v. West, 12 Vet.App. 272 (1999).

To the extent that they have been reported by the Veteran, the Veteran's stated stressors are non-combat related. Although he was on active duty during the Vietnam Era, his personnel records confirm that he was stationed in the United States and Germany. Thus, his lay testimony will not be sufficient to establish the occurrence of his alleged stressors, and his testimony must be corroborated. See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996). The Veteran only submitted one PTSD questionnaire, which claimants use to provide information to VA regarding in-service stressors, in August 2003. 

The events that he detailed as stressors include breaking his right arm and "mental execise [sic]" at Fort Polk in Louisiana during active duty; and following separation from service, he lists a gunshot wound, multiple stab wounds, and two hip replacements. He also lists drug addiction, which the record shows has been a long-standing problem.  See Substance Abuse Treatment Program dated March 11, 1998.  His listed in-service stressors could not be corroborated by the RO because he did not provide enough information, as noted in the February 2004 rating decision, and in the September 2003 VCAA notice. He never clarified his statements. His STRs do not show a broken arm in service; they do, however, show removal of a cyst from the right wrist, which is service-connected. 

Although the Veteran reported in his service entrance examination that he once had unspecified depression and nervousness, there is no mention of any mental disorder in the Veteran's service entrance examination, apart from the Veteran's notations on his medical history, and there are no clinical records indicating that the Veteran was treated for or noted to have had a psychiatric disorder prior to his being accepted for active military service in October 1972. 

Clinical evaluations, including PULHES profiles, recorded during active service were normal, with a PULHES score of "1" for all categories, except eyes, which indicates a high level of fitness. See Odiorne v. Principi, 3 Vet.App. 456   (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)). The Veteran's STRs include no complaints, treatment, or diagnoses of any psychiatric disorders, only his August 1972 pre-enlistment report of medical history notes that he had then or at some time experienced depression or excessive worry and nervous trouble. His January 1974 separation examination documented a normal clinical psychiatric evaluation. 

The Veteran is therefore presumed to have been in sound mental condition when he entered active service. The preponderance of the evidence is against a finding that the Veteran's PTSD, or any other psychiatric disorder is related to service.

A July 2000 SSA decision discusses an evaluation conducted by Dr. M.A. in March 1986 for the purpose of determining eligibility for SSA benefits. Dr. M.A. noted the Veteran to be experiencing severe anxiety. The Veteran was vague in his responses to Dr. M.A., but, per the decision, he "complained of symptoms related to stress experienced in combat." Dr. M.A.'s diagnostic impression was possible PTSD, as well as a probable personality disorder and probable substance abuse. However, to the extent that Dr. M.A. mentions PTSD, there is no basis for finding that the physician was aware of the Veteran's non-combat military record, nor that there is no evidence to otherwise substantiate a stressor as discussed above. This opinion is not probative to the issue of whether the Veteran has PTSD that is related to service. A medical diagnosis is only as credible as the history on which it was based. Reonal v. Brown, 5 Vet.App. 458  (1993); see also Elkins v. Brown, 5 Vet.App. 474  (1993); Swann v. Brown, 5 Vet.App. 229 (1993) (same essential ruling that a diagnosis "can be no better than the facts alleged by the appellant").

The Veteran underwent a psychological evaluation in February 2000. The physician's impression was probable PTSD based on his symptoms, including depression, insomnia, anxiety, and intrusive nightmares; psychoactive substance abuse disorder; and, substance induced mood disorder. However, these assessments were clearly based on the Veteran's accounts of being stabbed, shot, and experiencing the sudden death of his stepdaughter as traumatic events, all post-service. See VA Mental Health Initial Evaluation dated February 15, 2000. The stressors detailed in this examination occurred after separation from service, thus this opinion is not probative to the question of whether the Veteran has PTSD that is related to service. See Claim filed October 1, 1979.

The Veteran attended a VA examination in May 2000. The VA examiner reviewed the Veteran's claims file and asked him about his medical and mental health history. When asked about traumatic experiences in service, the Veteran alluded to unspecified racial problems and an injury to the hand. He refused to provide much more detail, except to say that there "was a lot of racial things in Louisiana between the soldiers, nobody else." He did not explain what sort of "things" happened. The examiner did not believe these events were adequate to fulfill DSM-IV's first criteria for a PTSD diagnosis, which requires a specific response to exposure to a traumatic event that involved actual or threatened death or serious injury, and thus could not support a PTSD diagnosis. He attempted to elicit more information regarding whether the Veteran experienced any PTSD symptomatology, and, finding nothing significant, indicated that the Veteran did not satisfy any of the criteria for PTSD. 


The examiner's Axis I diagnoses were polysubstance dependence and substance induced anxiety and depression. See VA examination dated May 15, 2000. This opinion is probative to the issue of whether the Veteran has PTSD or other acquired psychiatric disorder, as the medical records and claims file were reviewed, reference was made to the requirements of the DSM-IV, and the examiner provided supporting rationale. Nieves- Rodriguez v. Peake, 22 Vet.App. 295 (2008) (the probative value of a medical opinion depends upon whether it is factually accurate, fully articulated, and contains sound reasoning for the conclusion). It is not probative to the issue of whether there is a relationship between any disorder and service.  

At an evaluation pertaining to substance abuse in March 2003, the Veteran complained of having nightmares, intrusive thoughts, and flashbacks due to racial fighting and discrimination in service, although he also denied that he was physically or sexually abused in the military. The physician, who did not indicate having access to the Veteran's claims file, gave an Axis I diagnosis of PTSD, but noted the symptoms manifested infrequently. He also diagnosed depression, alcohol dependence, and cocaine dependence. See Addiction Initial Evaluation dated March 31, 2003. As noted above, the Veteran is not a combat veteran, thus his stressors must be corroborated. See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996). Despite multiple requests from VA, the Veteran did not provide enough information regarding his stressors to have them corroborated. He submitted one PTSD questionnaire, but he did not include any information regarding this alleged stressor. Because the stressor has not been verified, it cannot be linked back to service, and this opinion is not probative to the issue. 

At the October 2004 VA examination, the VA examiner reviewed the claims file, and interviewed the Veteran. He did not diagnose PTSD because he said the Veteran did not experience a military-related stressor. He diagnosed the Veteran with bipolar disorder based on DSM-IV criteria, but did not provide an opinion on etiology. See VA examination dated October 23, 2004. This opinion is only probative to the issue of whether the Veteran has an acquired psychiatric disorder, but not to whether it is related to service.

The November 2011 VA examiner reviewed the claims file and noted that he familiarized himself with the relaxed evidentiary standards for establishing in-service stressors. He did not diagnose PTSD. He did not find the Veteran to meet the criteria set forth in DSM-IV, because he did not show any behavioral or social changes, he did not re-experience the alleged stressor, and there was no sign of physiological arousal due to service, as well as nothing to show a relationship between his symptoms and a fear of hostile military or terrorist activity. He also indicated that the Veteran's claimed stressors, (race-related conflicts and a painful service-connected wrist condition), were not adequate to support a diagnosis of PTSD under the DSM-IV. He provided Axis I diagnoses of bipolar disorder, cocaine dependence, and alcohol abuse, which he further opined were not related to service, including race-related conflicts and a service-connected disorder of the right wrist. The VA examiner said there was no evidence to substantiate any nexus. See VA examination dated November 26, 2011.

There is no valid diagnosis of PTSD in the record- apart from the fact that no mental examiner with access to the claims folder and the facts of record has linked any psychiatric disorder to service. In this respect, the medical evidence as to the Veteran's self-reports or stressors and symptoms have been investigated by medical diagnosticians, and found to not support a diagnosis of PTSD due to the Veteran's military service, as in the third prong of Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) ((holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional)). 

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). In Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability. The Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

Here, the opinion of the November 2011 VA examiner is the most probative because the Veteran's records, including his previous psychological evaluations and diagnoses, were reviewed, and the DSM-IV criteria was clearly considered. The report set forth the PTSD symptoms that would be seen and that were not exhibited by the Veteran, and also indicated that the alleged stressors, if confirmed, were not adequate to support a PTSD diagnosis. 

The remaining diagnoses, which include depression and bipolar disorder, fall within the category of mood disorders in the DSM-IV and will be discussed together. Based on a review of the record, there is no competent evidence linking any of these mood disorders to the Veteran's active duty service.

The earliest records demonstrating mental health complaints or treatment occurred in the 1980's and are referenced in the Veteran's July 2000 SSA decision. However, a mood disorder was not mentioned as being diagnosed at that time. The earliest record showing depression was in February 1999. There is no evidence that indicates any mood disorder is related to service. Evidence of such a prolonged period between service and diagnosis may be weighed against the claim. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The November 2011 VA examiner opined against a relationship between bipolar disorder and service, noting that there was no evidence to support a nexus. He further opined that it was not related to race-related conflicts in service, nor was it related to the Veteran's service-connected right wrist disability. As above, this examiner had the opportunity to review the entire claims file, including medical records and the Veteran's allegations, and found nothing to support a link between a mood disorder and service. See Jandreau, supra. 

In short, there is no medical evidence that the Veteran experiences any mental disorder as a result of his military service. No health care professional has attributed any mental health diagnoses to his active duty service. The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57   (1990). Thus, the claim is denied.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, depression, and bipolar disorder, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


